UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-10182




                          WILLIAM FIEGENER


                                               Plaintiff-Appellant,


                               VERSUS


  STMICROELECTRONICS, INC.; SGS-THOMSON MICROELECTRONICS, INC.,


                                              Defendants-Appellees.



            Appeal from the United States District Court
                 For the Northern District of Texas
                            3:99-CV-788-M

                         November 20, 2001

Before GARWOOD, DAVIS and MAGILL*, Circuit Judges.

PER CURIAM:**

       After reviewing the record and considering the briefs and

argument of counsel, we are satisfied that the only significant

issue presented on appeal is whether Fiegener presented summary

judgment evidence sufficient to raise an inference that the reason


  *
   Circuit Judge of the 8th Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
given by STM for terminating him instead of the younger employee

was pretextual.     The magistrate judge excluded the statistical

evidence presented by Fiegener and the argument that this evidence

was erroneously excluded has not been argued on appeal and is

therefore waived.    We conclude that the balance of the summary

judgment evidence fails to raise an inference of pretext.

     AFFIRMED.




                                 2